Order entered July 13, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00697-CV

                              ROCKY V. EMERY, Appellant

                                             V.

                          HILLTOP SECURITIES, INC., Appellee

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-18-03103

                                         ORDER
        Before the Court is appellant’s July 12, 2018 first unopposed motion for extension of

time to file brief. We GRANT the motion and ORDER the brief be filed no later than August 6,

2018.


                                                    /s/   DAVID EVANS
                                                          JUSTICE